Name: COMMISSION REGULATION (EC) No 1696/97 of 29 August 1997 amending Regulation (EEC) No 1833/92 setting the amounts of aid for the supply of cereals products from the Community to the Azores and Madeira
 Type: Regulation
 Subject Matter: cooperation policy;  regions of EU Member States;  trade;  production;  plant product
 Date Published: nan

 No L 239/ 18 fENl Official Journal of the European Communities 30 . 8 . 97 COMMISSION REGULATION (EC) No 1696/97 of 29 August 1997 amending Regulation (EEC) No 1833/92 setting the amounts of aid for the supply of cereals products from the Community to the Azores and Madeira Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas the amounts of aid for the supply of cereals products to the Azores and Madeira has been settled by Commission Regulation (EEC) No 1 833/92 (3), as last amended by Regulation (EC) No 1 549/97 (4), whereas, as a consequence of the changes of the rates and prices for cereals products in the European part of the Community and on the world market, the aid for supply to the Azores and Madeira should be set at the amounts given in the Annex: Article 1 The Annex of amended Regulation (EEC) No 1833/92 is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on 1 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 August 1997. For the Commission Ritt BJERREGAARD Member of the Commission (  ) OJ No L 173, 27. 6. 1992, p. 1 . V) OJ No L 320, 11 . 12 . 1996, p. 1 . (3) OJ No L 185, 4. 7. 1992, p. 28 . &lt;) OJ No L 206, 1 . 8 . 1997, p. 54. 30 . 8 . 97 EN Official Journal of the European Communities No L 239/19 ANNEX to the Commission Regulation of 29 August 1997 amending Regulation (EEC) No 1833/92 setting the amounts of aid for the supply of cereals products from the Community to the Azores and Madeira (Ecu/tonne) Product (CN code) Amount of aid Destination Azores Madeira Common wheat ( 1001 90 99) 8 8 Barley ( 1003 00 90) 10 10 Maize ( 1005 90 00) 38 38 Durum wheat ( 1001 10 00) 8 8